Exhibit 10.18

 

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated as of
December 13, 2010 (the “Amendment Date”), is among J.B. POINDEXTER & CO., INC.,
a Delaware corporation, MORGAN TRUCK BODY, LLC, a Delaware limited liability
company, TRUCK ACCESSORIES GROUP, LLC, a Delaware limited liability company, MIC
GROUP, LLC, a Delaware limited liability company, MORGAN OLSON, LLC, a Delaware
limited liability company, EFP, LLC, a Delaware limited liability company, and
FEDERAL COACH, LLC, a Delaware limited liability company (each a “Borrower” and
collectively “Borrowers”), the other Loan Parties signatory to the Loan
Agreement defined below, and BANK OF AMERICA, N.A., a national banking
association and successor to LaSalle Bank National Association, for itself as
administrative agent (in such capacity, “Agent”) and a Lender under the Loan
Agreement defined below.

 

RECITALS:

 

A.                                   Borrower, Agent and the Lenders are party
to the certain Loan and Security Agreement dated as of March 15, 2004, the First
Amendment to Loan and Security Agreement dated May 13, 2004, the Limited Consent
and Second Amendment to Loan and Security Agreement dated November 3, 2004, the
Limited Consent and Omnibus Amendment dated December 30, 2004, the Third
Amendment to Loan and Security Agreement dated January 20, 2005, Amendment No. 4
to Loan and Security Agreement dated April 25, 2005, the Limited Consent and
Second Omnibus Amendment dated January 20, 2006, the Third Omnibus Amendment
dated January 20, 2006, the Limited Consent and Fourth Omnibus Amendment dated
March 17, 2006, the Limited Consent, Joinder and Fourth Omnibus Amendment dated
October 10, 2006, the Limited Consent, Joinder and Fifth Omnibus Amendment dated
April 30, 2007, the Limited Consent, Joinder and Sixth Omnibus Amendment dated
August 22, 2007, the Limited Consent, Joinder and Seventh Omnibus Amendment
dated September 3, 2007, the Eighth Amendment to Loan and Security Agreement
dated October 7, 2008, the Limited Waiver and Eighth Omnibus Amendment dated
May 26, 2009 and the Ninth Amendment to Loan and Security Agreement dated
January 14, 2010 (collectively and as may be further amended, restated or
otherwise modified from time to time, the “Loan  Agreement”). Terms defined by
the Loan Agreement, where used in this Amendment, shall have the same meanings
as are prescribed by the Loan Agreement.

 

B.                                     Borrower, Agent and the Lenders have
agreed to amend the Loan Agreement, subject to the terms of this Amendment.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers, Agent and the Lenders hereby agree as follows:

 

ARTICLE 1

Amendments to Loan Agreement

 

Section 1.1                                      Amendments to Section 1.1 of
the Loan Agreement. Effective as of the Amendment Date, the following
definitions set forth in Section 1.1 of the Loan Agreement are amended and
restated to read as follows:

 

“Original Term” means the period beginning on March 15, 2004 and ending on
March 14, 2008.

 

“Renewal Term” means, (a) as of any date of determination prior to December 13,
2010, each successive one-year, period beginning on March 15, 2008 and ending on
March 14,

 

1

--------------------------------------------------------------------------------


 

2011, and (b) as of any date of determination on or after December 13, 2010, the
period beginning on December 13, 2010 and ending on March 14, 2012.

 

Section 1.2                                      Addition to Section 1.1 of the
Loan Agreement. Effective as of the Amendment Date, the following definitions
are hereby added to Section 1.1 of the Loan Agreement, each of which shall be
deemed to be located in its appropriate alphabetical position and read as
follows:

 

“Average Utilization” means, for any period, the daily average outstanding
principal balance of Revolving Loans during such period.

 

“LC Fee Percentage” means, (a) as of any date of determination on or prior to
January 31, 2011, two percent (2.00%) and (b) on any date of determination on or
after February 1, 2011, the “LC Fee Percentage” applicable for such date as
shown in the Pricing Matrix.

 

“LIBOR Margin” means, (a) as of any date of determination on or prior to
January 31, 2011, one and three-quarter percent (1.75%) and (b) on any date of
determination on or after February 1, 2011, the “LIBOR Margin” applicable for
such date as shown in the Pricing Matrix.

 

“Pricing Matrix” means the following table for determining the LIBOR Margin, the
LC Fee Percentage or the Prime Margin, as the case may be, applicable on any day
on or after February 1, 2011, in each case according to the ratio of (a) the sum
of EBITDA minus income taxes payable minus unfinanced Capital Expenditures, to
(b) Fixed Charges, in each case on a consolidated basis for Poindexter and its
Subsidiaries as of the last day of a calendar month for the preceding twelve
calendar months then ended.

 

Level

 

Ratio

 

LIBOR Margin

 

LC Fee
Percentage

 

Prime Margin

 

1

 

< 1.00

 

2.75

%

2.75

%

1.00

%

2

 

> 1.00 but
< 1.15

 

2.25

%

2.25

%

0.50

%

3

 

> 1.15

 

1.75

%

1.75

%

0,00

%

 

Each of the above percentages shall be subject to increase or decrease upon
receipt by Lender pursuant of the financial statements and corresponding
compliance certificate for the last calendar month, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statements and compliance certificate due in
the preceding month have not been received, then, at the option of Lender, the
above percentages shall be determined as if Level I were applicable, from such
day until the first day of the calendar month following actual receipt.

 

“Prime Margin” means, (a) as of any date of determination on or prior to
January 31, 2011, zero percent (0.00%) and (b) on any date of determination on
or after February 1, 2011, the “Prime Margin” applicable for such date as shown
in the Pricing Matrix.

 

“Unused Line Fee” means, as of any date of determination during a calendar
quarter, (a) 0.50% if Average Utilization for the preceding fiscal quarter is
less than or equal to 50.0%, or (b) 37.5% if Average Utilization for the
preceding fiscal quarter is greater than 50.0%.

 

2

--------------------------------------------------------------------------------


 

Section 1.3                                      Amendment to Section 3(a) of
the Loan Agreement. Effective as of the Amendment Date, the penultimate sentence
of Section 3(a) of the Loan Agreement is hereby amended and restated to read as
follows:

 

Borrowers shall remit to Agent for the benefit of Lenders, a Letter of Credit
fee in an amount equal to the LC Fee Percentage of the aggregate undrawn face
amount of all Letters of Credit outstanding, which fee shall be payable
quarterly in arrears on the last Business Day of each quarter.

 

Section 1.4                                      Amendment to Section 4(a)(i) of
the Loan Agreement. Effective as of the Amendment Date, the first sentence of
Section 4(a)(i) of the Loan Agreement is hereby amended and restated to read as
follows:

 

At the Prime Rate plus the Prime Margin, in each case as in effect from time to
time, payable on the last Business Day of each month in arrears.

 

Section 1.5                                      Amendment to
Section 4(a)(ii) of the Loan Agreement. Effective as of the Amendment Date, the
first sentence of Section 4(a)(ii) of the Loan Agreement is hereby amended and
restated to read as follows:

 

The LIBOR Rate for the applicable Interest Period (such LIBOR Rate to remain
fixed for such Interest Period) plus the LIBOR Margin as in effect from time to
time.

 

Section 1.6                                      Amendment to
Section 4(c)(iv) of the Loan Agreement. Effective as of the Amendment Date, the
first sentence of Section 4(c)(iv) of the Loan Agreement is hereby amended and
restated to read as follows:

 

Borrowers shall jointly and severally pay to Agent, for the ratable benefit of
the Lenders, an unused line fee in an amount equal to the Unused Line Fee
Percentage of the difference between the Maximum Loan Limit and the average
daily balance of the Revolving Loans plus the Letter of Credit Obligations for
each quarter, which fee shall be fully earned by Lenders and payable quarterly
in arrears on the last Business Day of each calendar quarter.

 

Section 1.7                                      Amendment to Section 10 of the
Loan Agreement. Effective as of the Amendment Date, Section 10 of the Loan
Agreement is hereby amended and restated to read as follows:

 

10.                               TERMINATION.

 

THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE ON THE EARLIER OF (a) MARCH 14,
2012 OR (b) ANY EARLIER DUE DATE, IF ANY, ON WHICH THE LIABILITIES ARE
ACCELERATED AND BECOME DUE AND PAYABLE IN FULL PURSUANT TO SECTION 16 HEREOF.
UPON TERMINATION OF THIS AGREEMENT, BORROWERS SHALL PAY ALL OF THE LIABILITIES
IN FULL. The Lenders shall not make any additional Loans on or after the
effective date of such termination. At such time as Borrowers have repaid all of
the Liabilities and this Agreement has terminated, Loan Parties shall deliver to
each Lender and Agent a release, in form and substance satisfactory to Agent of
all obligations and liabilities of Agent and Lenders and their officers,
directors, employees, agents, parents, subsidiaries and affiliates to Loan
Parties (collectively, the “Loan Party Release”). The Loan Parties shall agree
and, if the Loan Parties are obtaining new financing from

 

3

--------------------------------------------------------------------------------


 

another Lender to refinance any portion of the Liabilities, shall cause such new
Lender to agree to indemnify Agent and Lenders, on terms satisfactory to Agent,
for checks which Agent has credited to any Borrower’s accounts, but which
subsequently are dishonored for any reason or for automatic clearinghouse or
wire transfers not yet posted to such Borrower’s account (the “Good Funds
Indemnity”). In addition, if any Letter of Credit Obligations shall remain
outstanding at the time this Agreement is terminated, Borrowers shall provide
Agent with cash collateral in an amount equal to 105% of the aggregate amount of
all such Letter of Credit Obligations (the “L/C Cash Collateral”). Provided that
Agent and Lenders receive the Loan Party Release, the Good Funds Indemnity and,
if applicable, the L/C Cash Collateral on terms and conditions satisfactory to
the Agent and Lenders, and receive payment in full of all Liabilities in
immediately available funds together with any applicable prepayment fee, (i) the
Agent and the Lenders agree to provide the Loan Parties with a written release
of all liabilities and claims arising pursuant to this Agreement and the Other
Agreements except in respect of the Good Funds Indemnity, the L/C Cash
Collateral and the terms of this Agreement and the Other Agreements which, by
their terms, expressly survive termination, including, without limitation, the
terms of Sections 19 and 24 of this Agreement and (ii) the Agent agrees, at the
Borrowers’ expense, to return to the Borrower Representative all share
certificates, promissory notes, certificates of title and other similar
possessory Collateral theretofore delivered to the Agent and execute and/or
deliver to the Borrower Representative such documents, instruments, and
agreements as reasonably requested and furnished by the Borrower Representative
to evidence the termination of this Agreement and the release of the Agent’s and
Lenders’ liens on the Collateral.

 

ARTICLE 2

Conditions

 

Section 2.1                                      Conditions Precedent. The
effectiveness of Article 1 of this Amendment is subject to the satisfaction of
the following conditions precedent:

 

(a)                             Borrower shall have delivered to Agent an
executed original copy of this Amendment, in form and substance satisfactory to
Agent;

 

(b)                            upon giving effect to this Amendment, the
representations and warranties contained herein and in all Other Agreements, as
amended hereby, shall be true and correct in all material respects as of the
date hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

 

(c)                             no Default or Event of Default shall be in
existence; and

 

(d)                            all proceedings taken in connection with the
transactions contemplated by this Amendment and all documentation and other
legal matters incident thereto shall be satisfactory to Agent.

 

ARTICLE 3

Other Agreements

 

Section 3.1                                      Representations and Warranties.
Borrowers represent and warrant to Agent and the Lenders that the execution,
delivery and performance of this Amendment and any and all Other Agreements
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of Borrowers and will not violate the governing
documents of Borrowers, and that, after

 

4

--------------------------------------------------------------------------------


 

giving effect to this Amendment, (a) the representations and warranties
contained in the Loan Agreement and the Other Agreements are true and correct on
and as of the date hereof as though made on and as of the date hereof (except to
the extent that such representations and warranties were expressly made only in
reference to a specific date), (b) no Default or Event of Default has occurred
and is continuing, and (c) Borrowers are in full compliance with all covenants
and agreements contained in the Loan Agreement and the Other Agreements.

 

Section 3.2                                      Ratifications. The Loan
Agreement and the Other Agreements are ratified and confirmed and, except as
expressly provided by this Amendment, shall continue in full force and effect in
accordance with their terms.

 

Section 3.3                                      Reference to Loan Agreement.
The Loan Agreement and each of the Other Agreements, and any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Loan Agreement as
amended hereby, are hereby amended so that any reference in such document to the
Loan Agreement shall mean a reference to the Loan Agreement as amended hereby.

 

Section 3.4                                      Successors and Assigns. This
Amendment is binding upon and shall inure to the benefit of Borrowers, Agent and
the Lenders and their respective successors and assigns, except no Borrower may
assign or transfer any of its respective rights or obligations hereunder without
the prior written consent of Agent.

 

Section 3.5                                      WAIVER AND RELEASE. IN
CONSIDERATION OF THIS AGREEMENT, EACH BORROWER REPRESENTS AND WARRANTS THAT
THERE ARE NO OFFSETS, DEFENSES OR COUNTERCLAIMS AGAINST OR IN RESPECT OF ITS
OBLIGATIONS UNDER THE LOAN AGREEMENT OR THE OTHER AGREEMENTS AND EACH BORROWER
HEREBY RELEASES AND DISCHARGES AGENT, THE LENDERS AND THEIR RESPECTIVE AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, OF AND FROM ALL CLAIMS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES, KNOWN OR UNKNOWN, FIXED,
CONTINGENT OR CONDITIONAL, AT LAW OR IN EQUITY, IN CONNECTION WITH THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS OR ANY TRANSACTIONS OR ACTS IN CONNECTION
THEREWITH, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE OF THIS
AGREEMENT, WHICH ANY SUCH BORROWER MAY HAVE AGAINST ANY SUCH PERSON,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES OR LIABILITIES ARE BASED ON CONTRACT, TORT OR OTHERWISE.

 

Section 3.6                                      Applicable Law. This Amendment
shall be governed by and construed in accordance with laws governing the Loan
Agreement.

 

Section 3.7                                      Counterparts. This Amendment
may be executed in one or more counterparts, and on telecopy or electronic
counterparts each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
agreement.

 

Section 3.8                                      ENTIRE AGREEMENT. THIS
AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO RELATING
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS,
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT. THIS
AMENDMENT MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

5

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of the Amendment Date.

 

 

BORROWERS:

 

 

 

J.B. POINDEXTER & CO., INC.

 

MORGAN TRUCK BODY, LLC

 

TRUCK ACCESSORIES GROUP, LLC

 

MIC GROUP, LLC

 

MORGAN OLSON, LLC

 

EFP, LLC

 

FEDERAL COACH, LLC

 

 

 

 

 

 

By:

/s/ Michael J. O’Connor

 

Name:

Michael J. O’Connor

 

Title:

Chief Financial Officer

 

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Agent and Lender

 

 

 

 

 

 

By:

/s/ Dan Clubb

 

Name:

Dan Clubb

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------